Citation Nr: 1018704	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
amputation of the right index finger and middle finger with 
retained foreign body and scars.

2.  Entitlement to an evaluation in excess of 10 percent for 
contracture of the left little finger with scars.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over this claim is now 
with the RO in Honolulu, Hawaii.

The issue of entitlement to an evaluation in excess of 10 
percent disabling for a left little finger disability being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is presently receiving the highest possible 
schedular rating for his service-connected amputation of the 
right index and middle fingers.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected amputation of the right index and middle 
fingers have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.71a,  
Diagnostic Code 5146 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection was established for amputation of the 
right index and middle fingers in an October 1969 rating 
decision.  When the Veteran filed his current claim in 
November 2006, a 40 percent evaluation was in place.

The Veteran was rated under 38 C.F.R. § 4.71a,  Diagnostic 
Code 5146.  As a preliminary matter, the Board notes that 
since the award of service connection for the amputation of 
the right index and middle fingers, the regulations for the 
evaluation of finger disabilities were revised effective 
August 26, 2002.   See 67 Fed. Reg. 48,784 (2002).  The 
criteria for rating multiple finger amputations under 
Diagnostic Code 5146, however, were unchanged.

Under Diagnostic Code 5146, a maximum 40 percent evaluation 
is warranted for amputation of index and long fingers of the 
dominant hand, and 30 percent is warranted for the non-
dominant hand.

(a) The ratings for multiple finger 
amputations apply to amputations at the 
proximal interphalangeal joint or 
through proximal interphalangeal.

(b) Amputation through middle phalanges 
will be rated as prescribed for 
unfavorable ankylosis of the fingers.

(c) Amputations at distal joints, or 
through distal phalanges, other than 
negligible losses, will be rated as 
prescribed for favorable ankylosis of 
the fingers.

(d) Amputation or resection of 
metacarpal bones (more than one-half 
the bone lost) in multiple finger 
injuries will require a rating of 10 
percent added to (not combined with) 
the ratings, multiple finger 
amputations, subject to the amputation 
rule applied to the forearm.

(e) Combinations of finger amputations 
at various levels, or finger 
amputations with ankylosis or 
limitation of motion of the fingers 
will be rated on the basis of the grade 
of disability; i.e. amputation, 
unfavorable ankylosis, most 
representative of the levels or 
combinations.

(f) With an even number of fingers 
involved, and adjacent grades of 
disability, select the higher of two 
grades. Finally, loss of use of the 
hand will be held to exist when no 
effective function remains other than 
that which would be equally well served 
by an amputation stump with a suitable 
prosthetic. 38 C.F.R. § 4.71a, 
Diagnostic Code 5146 (2009).

In this case, the record shows that the Veteran sustained 
amputations of his right index and middle fingers when his 
rifle exploded in his hands in 1969.

VA treatment records on file note complaints of pain and 
numbness in the right hand; the Veteran indicated that he was 
accustomed to the discomfort.

Statements through 2008 by Dr. J. Landstrom indicate that the 
Veteran had reached maximal medical improvement in his right 
hand because the Veteran did not want surgical 
reconstruction.  Dr. Landstrom then provided an estimate of 
the Veteran's disability level using American Medical 
Association guidelines.

The Veteran underwent a VA examination in September 2007.  
There, the Veteran indicated that over the years, he had 
developed tremors and locking in the right hand once a week.  
His grip was minimal and his right hand was very clumsy.  He 
could only use the right hand for gross movements and it 
easily tired.  He could only use his right hand for 10 
minutes of continuous activity.  

On physical examination, the examiner noted that there was 
tenderness to the index and middle finger stumps.  The skin, 
including the scar was normal.  Circulation was good and 
muscles in the hand were normal.  With respect to limitation 
of motion or instability in the joints, the examiner 
indicated that the Veteran was unable to flex the index 
finger proximal interphalangeal (PIP) joint and unable to 
flex the middle finger at all.  He was able to flex the index 
finger metacarpophalangeal (MCP) joint normally.  The middle 
finger MCP had 30 degrees of flexion while the index finger 
MCP had 70 degrees of flexion.  The index finger PIP had 20 
degrees of flexion.

Based upon the evidence of record, the Board finds the 
Veteran is presently receiving the highest possible schedular 
rating for his service-connected amputation of the right 
index and middle fingers.  The evidence shows the Veteran is 
properly rated under Diagnostic Code 5146.  There is no 
probative evidence of resection of the metacarpal bones or 
loss of use of the right hand for consideration of any 
possible higher rating under alternative criteria.  The Board 
has considered the Veteran's contentions regarding the loss 
of use of his right hand, but finds that the clinical 
evidence does not corroborate his assessment.  The Board also 
notes that Dr. Landstrom's estimation of the Veteran's 
disability level is of no probative value, as the Veteran's 
disability is evaluated in the context of VA's guidelines, 
and not those of the American Medical Association.

With respect to the factors addressed in DeLuca, the 
September 2007 examiner indicated that the Veteran had 
complete loss of flexion in the index and middle fingers with 
repetitive motion due to pain.  However, the Board notes that 
the Court has held that an increased rating is not available 
beyond the maximum schedular rating merely on the basis of 
functional impairment due to the factors enumerated in 
38 C.F.R. §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Therefore, the claim for entitlement to a 
schedular rating in excess of 40 percent must be denied.

Additionally, the Board does not find evidence that the 
rating assigned for the Veteran's amputation of the right 
index and middle fingers should be increased for any other 
separate period based on the facts found during the entire 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

Extraschedular

The Board will now examine whether the Veteran's disability 
warrants referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.  First, the Board points out that the Veteran has 
not described how, if at all, his finger amputations have 
markedly interfered with employment or otherwise warranted 
assignment of an extraschedular evaluation.  Moreover, the 
ratings assigned the finger amputations contemplate the 
disability and symptomatology of each manifestation of the 
amputations.  There are no manifestations of the Veteran's 
disability that have not been contemplated by the rating 
schedule and an adequate evaluation was assigned based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2007 and July 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  The Board notes in this regard 
that Dr. Landstrom wrote the 2008 statements described 
previously to a Dr. Gair.  Although Dr. Gair's records are 
not on file, the Veteran has not indicated that Dr. Gair has 
any pertinent records.  More importantly, the Veteran has 
never authorized VA to obtain records from Dr. Gair, or even 
requested that VA contact that individual.  The Board 
consequently finds that VA has fulfilled its duty to assist 
the Veteran in obtaining records in this case.  The Veteran 
does not contend, nor does the record show, that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for amputation of the right index and middle 
fingers is denied.


REMAND

A review of the claims file indicates that further 
development is required concerning the left finger disorder.

The record shows that the Veteran was last examined for his 
left finger disorder in September 2007.  After reviewing the 
examination report in light of later statements by him, the 
Board finds that an updated VA examination is needed to fully 
and fairly evaluate his claim for an increased rating of his 
left little finger disability.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old exam was too remote in time to adequately 
support a decision on appeal for an increased rating).




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature, extent and severity of the 
Veteran's service-connected left little 
finger disability.  All indicated studies, 
including range of motion studies in 
degrees should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain.  Any specific 
functional impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any pain.  
The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

The examiner should also provide an opinion 
as to the impact of the Veteran's left 
little finger disability on his 
employability.  The rationale for all 
opinions expressed should be explained.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect that such 
a review of the claims file was made. 

2.  Thereafter, the RO should readjudicate 
the issue remaining on appeal.  If the 
determination remains unfavorable to the 
Veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


